07-11-0252-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL E
 
JULY 26, 2011
 
______________________________
 
 
MICHAEL WAYNE PARRISH, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 181ST DISTRICT COURT OF RANDALL
COUNTY;
 
NO. 21,891-B; HONORABLE JOHN B. BOARD, JUDGE
 
_______________________________
 
Before QUINN, C.J., and PIRTLE, J., and BOYD, S.J.[1]
MEMORANDUM OPINION
            Pursuant to a plea bargain,
Appellant, Michael Wayne Parrish, was convicted of assault on a public servant[2]
and sentenced to four years confinement. 
The Trial Court's Certification of Defendant's Right to Appeal
indicates that Appellant's case was a plea-bargain case with no right of appeal
and that Appellant waived his right of appeal.
            By
letter dated June 30, 2011, this Court notified Appellant's appointed counsel of
the consequences of the certification and invited him to either file an amended
certification showing a right of appeal or demonstrate other grounds for
continuing the appeal on or before July 15, 2011.  Counsel was also notified that failure to do
so might result in dismissal of the appeal pursuant to Rule 25.2 of the Texas
Rules of Appellate Procedure.  Counsel
did not respond to this Court's notice.
            Because
neither an amended certification reflecting a right of appeal was filed nor
good cause for continuing the appeal provided, this appeal is dismissed based
on the certification signed by the trial court. 
See Tex. R. App. P. 25.2(d).
 
                                                                                    Patrick A. Pirtle
                                                                                          Justice
 
Do not publish.
 




[1]John
T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.  Tex. Gov't
Code Ann. § 75.002(a)(1) (West 2005).
 


[2]Tex.
Penal Code Ann. § 22.01(b)(1) (West 2011).